DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Fyffe (US 2012/0056994 A1).
Regarding claim 1, Fyffe teaches:
A method, comprising: 
processing an image of an object (FIG. 1 [0034] teaches the captured image is processed: “he camera 102 can be connected and/or supply image data to a suitable memory unit 108, which can be connected to and/or accessible by a suitable processor 110. The processor 110 is one (or more) that can perform, carry out, and/or facilitate image processing techniques (in whole or in part) as described herein, e.g., single-shot photometric stereo by spectral multiplexing techniques.”) being exposed to a lighting condition or a sequence of lighting conditions (FIG. 1 [0034], “Three spectrally distinct light sources 101A-101C illuminate a subject 1, images of which can be recorded by a multi-spectral camera system referenced general by 102 and shown by example as 102E.”) adapted to extract at least two types of information selectable from a group comprising: a silhouette of the object; a color of the object; a surface orientation of the object; and multi-spectral information of the object. ( [0011], “a single multispectral photograph of a subject provides enough information to recover both the full-color reflectance and the surface normals on a per-pixel basis.” [0051], “FIG. 6 shows a set 600 of photographs including the color chart photographs used for calibration, and the reconstructed reflectance and surface normals after calibration. The columns in the figure are the different orientations of the color chart: (i) frontal, (ii) up, (iii) down, (iv) left, and (v) right. Row A shows the first three color channels of input photographs. Row B shows the last three color channels of input photographs. Rows C and D show rows A and B sampled at chart swatch centers, averaged over 5.times.5 pixel windows. Row E shows the recovered reflectance. Row F shows the recovered surface normals.”)

Regarding claim 2, Fyffe teaches:
The method as claimed in claim 1, wherein the surface orientation of the object is corresponding to a direction that is substantially perpendicular to a plane representing a given point on the object's surface. ([0011], “a single multispectral photograph of a subject provides enough information to recover both the full-color reflectance and the surface normals on a per-pixel basis.” [0056] “Row F shows the recovered surface normals.” FIG. 6)

Regarding claim 3, Fyffe teaches:
The method as claimed in claim 1, wherein the lighting condition or the sequence of lighting conditions is adapted to extract at least three types of information selectable from the group. ([0051] teaches extract color information, a surface normal of the object; and reflectance (multi-spectral information of the object): “FIG. 6 shows a set 600 of photographs including the color chart photographs used for calibration, and the reconstructed reflectance and surface normals after calibration. The columns in the figure are the different orientations of the color chart: (i) frontal, (ii) up, (iii) down, (iv) left, and (v) right. Row A shows the first three color channels of input photographs. Row B shows the last three color channels of input photographs. Rows C and D show rows A and B sampled at chart swatch centers, averaged over 5.times.5 pixel windows. Row E shows the recovered reflectance. Row F shows the recovered surface normals.”)

Regarding claim 4, Fyffe teaches:
The method as claimed in claim 1, wherein the lighting condition or the sequence of lighting conditions is adapted to extract at least the surface orientation of the object. ([0011], “a single multispectral photograph of a subject provides enough information to recover both the full-color reflectance and the surface normals on a per-pixel basis.” [0056] “Row F shows the recovered surface normals.” FIG. 6)

Regarding claim 5, Fyffe teaches:
The method of claimed in claim 1, wherein the lighting condition or the sequence of lighting conditions is emitted from a light source facing the object from multiple directions at a substantially uniform distance. (FIG. 1, [0034], “Three spectrally distinct light sources 101A-101C illuminate a subject 1,” FIG. 1 shows the three light sources facing the face from multiple directions at a substantially uniform distance.)

Regarding claim 6, Fyffe teaches:
The method of claimed in claim 1, wherein the object is a body part. (FIG. 1 shows the object is a human head.)

Regarding claim 12, Fyffe teaches:
A device, (FIG. 1 apparatus 100) comprising: 
an image-capturing unit (FIG. 1, 102 camera) adapted to capture an image of an object substantially synchronously from a plurality of angles; (FIG. 1, [0034], “Three spectrally distinct light sources 101A-101C illuminate a subject 1,” FIG. 1 shows the three light sources facing the face from multiple directions at a substantially uniform distance.)
a processor adapted to process the image;([0034], “The processor 110 is one (or more) that can perform, carry out, and/or facilitate image processing techniques (in whole or in part) as described herein, e.g., single-shot photometric stereo by spectral multiplexing techniques.”)  and a lighting unit ([0034], “Three spectrally distinct light sources 101A-101C illuminate a subject 1,”) The rest of claim 12 recites similar limitations of claim 1, thus are rejected accordingly.

Regarding claim 13, Fyffe teaches:
The device as claimed in claim 12, wherein the lighting unit is a light- emitting pane further adapted to face the object from multiple directions at a substantially uniform distance. (FIG. 1 shows the light pane.  [0034], “Three spectrally distinct light sources 101A-101C illuminate a subject 1,” FIG. 1 shows the three light sources is facing the face from multiple directions at a substantially uniform distance. )

Claims 17, 18 recite similar limitations of claim 3, 4 respectively, thus are rejected using the same rejection rationale respectively.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fyffe in view of Rhodes et. al. (US 2018/0165820 A1).
Regarding claim 7, Fyffe teaches:
The method of claimed in claim 1, 
However, Fyffe does not explicitly, but Rhodes teaches:
further comprising forming a three-dimensional model of the object. ([0091], “The user device 102A includes a rendering/editing app 212 that renders a representation of the object 210 based on the determined BDRF. For example, the representation can include a surface that has an appearance determined using the BDRF in various locations. For example, a rendering of a three dimensional (3D) model of the object can include a surface that is determined based on the BDRF. In this example, a rendering of the 3D model uses a viewing direction, lighting direction, and the BDRF to determine how the surface will appear in the representation of the model. In the above example, a portion of the surface may appear like gold leaf, another portion may appear like matted paint, and another surface may have a sparkly texture.”)
Fyffe teaches detecting lighting and image information about a captured object. Rhodes teaches build a 3D model of an object based on the lighting conditions and image’s feature.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combined the teachings Fyffe with the 3D model rendering teachings of Rhodes to render a 3D model with high image quality.

Regarding claim 8, Fyffe in view of Rhodes teaches:
The method as claimed in claim 7, wherein the three-dimensional model of the object is formed based upon the image's feature cues and information extracted by the lighting condition or the sequence of lighting conditions. (Rhodes [0091], “The user device 102A includes a rendering/editing app 212 that renders a representation of the object 210 based on the determined BDRF. For example, the representation can include a surface that has an appearance determined using the BDRF in various locations. For example, a rendering of a three dimensional (3D) model of the object can include a surface that is determined based on the BDRF. In this example, a rendering of the 3D model uses a viewing direction, lighting direction, and the BDRF to determine how the surface will appear in the representation of the model. In the above example, a portion of the surface may appear like gold leaf, another portion may appear like matted paint, and another surface may have a sparkly texture.” The combination rationale of claim 7 is incorporated here.)

Regarding claim 16, Fyffe teaches:
The device of claimed in claim 12, 
However, Fyffe does not explicitly, but Rhodes teaches:
wherein the image-capturing unit is attached to the lighting unit.([0031], “mbodiments of the invention additionally or alternatively attached the camera to the light assembly so that the camera and light assembly are moved together. Attaching the camera to the light assemblies allows the camera to be moved without blocking the lights or being blocked by the lights. The camera and light assembly are flexible to be moved together to capture images of the object under the variable image capture conditions. Being able to move the camera and light assembly without being constrained by the possibility of one blocking the other can further increase the image capture conditions that the image capture device can use.”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combined the teachings Fyffe with the specific teachings of Rhodes to allow camera and lighting unit flexible move together with blocking the lights of blocking the camera.
	Claims 19 recite similar limitations of claim  8, thus are rejected using the same rejection rationale.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fyffe in view of Kumagai et al. (US 5777244).
Regarding claim 14, Fyffe teaches:
The device as claimed in claim 13, wherein the light-emitting pane  …adapted to expose the object to the lighting condition or the sequence of lighting conditions. ([0034], “Three spectrally distinct light sources 101A-101C illuminate a subject 1,”)
However, Fyffe does not, but Kumagai teaches:
light-emitting pane can be a dome having its internal surface adapted to expose the object to the lighting condition (Claims: “wherein a housing selected from a dome shape, a flask shape, a rectangular box shape and a polyhedral dome shape is formed of a white diffuse reflecting plate having fine irregularities on a surface for receiving the ball therein, a light source is disposed in the housing, and a white diffuse transmitting plate having fine irregularities on a surface is interposed between the golf ball and the light source,”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have replaced the light-emitting pane of Fyffe by the dome shape light-emitting pane of Kumagai to obtain the predictable results.

Regarding claim 15, Fyffe in view of Kumagai teaches:
The device as claimed in claim 14, wherein the dome is a polyhedral dome. (Kumagai Claims: “wherein a housing selected from a dome shape, a flask shape, a rectangular box shape and a polyhedral dome shape is formed of a white diffuse reflecting plate having fine irregularities on a surface for receiving the ball therein, a light source is disposed in the housing, and a white diffuse transmitting plate having fine irregularities on a surface is interposed between the golf ball and the light source,” The combination of claim 14 is incorporated here.)

Allowable Subject Matter
Claims 9-11, 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
none of the references along or in combination teaches or render obvious the limitations of “ wherein the three-dimensional model of the object is formed from a mesh registration, said mesh registration being based on a camera configuration and the image's feature cues.” Recited in claim 9 in combination with parents claims as a whole. The claim 20 recites similar limitations, thus is objected for the same reason. Claim 11 and 22 are objected for the dependency on the claim 9 and 20 respectively.
none of the references along or in combination teaches or render obvious the limitations of “ wherein the three-dimensional model of the object is formed from a mesh registration, said mesh registration being based on a secondary registration point, said secondary registration point being based on a camera configuration, and a primary registration point, and said camera configuration and said primary registration point being based on the image's feature cues.” Recited in claim 10 in combination with parents claims as a whole. The claim 21 recites similar limitations, thus is objected for the same reason.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611